           Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 1 of 15




                          UNITED STATES DISTRICT COURT FOR
                              THE DISTRICT OF COLUMBIA


 YOSILA GODINEZ                                             CIVIL COMPLAINT FOR
      6839 Winchester                                       DECLARATORY AND
      Kansas City, MO 64133                                 INJUNCTIVE RELIEF UNDER
                                                            THE ADMINISTRATIVE
 OSCAR VELASQUEZ ESTEBAN                                    PROCEDURE ACT
      1707 Gillespie Pl.
      Kansas City, MO 64106
                                                            Case No. 1:20-cv-1833
 N.V.E. a minor, by his parent and next friend OSCAR
 OMAR VELASQUEZ
      1707 Gillespie Pl.
      Kansas City, MO 64106

                          Plaintiffs,

     v.


  U.S. DEPARTMENT OF HOMELAND SECURITY
          Office of the General Counsel
          U.S. Department of Homeland Security
          2707 Martin Luther King Jr. Ave SE
          Washington, DC 20528-0485
          OGC@hq.dhs.gov

  U.S. CITIZENSHIP AND IMMIGRATION SERVICES
         USCIS, Office of the Chief Counsel
         20 Massachusetts Ave. NW, Room 4210
         Washington, DC 20529
         uscis.serviceofprocess@uscis.dhs.gov

                      Defendants.

      Plaintiffs, by and through their pro bono counsel, hereby allege as follows:

                                        INTRODUCTION

      1.       Children should be protected and given an opportunity to thrive. This,

Congress understood. For some children who escape abuse, neglect and abandonment,

Congress, through the immigration laws, provided needed protection from further harm.


                                                 1
            Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 2 of 15




Unlike other forms of immigration relief, the Special Immigrant Juvenile Status (“SIJS”) laws

allow a state court judge to first make specific findings about the reasons why the child is in

the U.S., the harm they have suffered and whether their return to their home countries is in

the child’s best interest. See 8 U.S.C. § 1101(a)(27)(J). Based on these findings, the

immigration laws provide the child the ability to self-petition for an immigrant visa by

filing a Form I-360 with U.S. Citizenship & Immigration Services (“USCIS”).

       2.      Moreover, in order to expedite the SIJS process, the William Wilberforce

Trafficking Victims Protection Reauthorization Act (“TVPRA”) of 2008 amended the

Immigration and Nationality Act (“INA”) to require USCIS to adjudicate SIJS petitions within

180 days of filing. TVPRA Pub. L. No. 110-457, 122 Stat. 5044 (2008). Once approved, the

law considers the noncitizen to be have been “paroled”. See 8 U.S.C. § 1255(h); see also

Garcia v. Holder, 659 F. 3d. 1261 (9th Cir.) (recognizing that “Garcia was ‘deemed ... to have

been paroled’ under § 1255(h)(1)” and recognizing that those with approved SIJS Petitions

are “SIJS-parolees”). SIJS-parolees remain in such status until they can apply to change it to

that of a lawful permanent resident (“LPR”), using a Form I-485. See 8 U.S.C. § 1255(h).

Thus, SIJS-parolees are able to indefinitely reside safely and securely in the United States.

See 8 U.S.C. § 1101(a)(20); see also Garcia v. Holder, 659 F.3d 1261, 1271 (9th Cir. 2011)

(the SIJS provisions “show a congressional intent to assist a limited group of abused

children to remain safely in the country with a means to apply for LPR status”).

       3.      For many, the path from a SIJS-parolee to that of an LPR is efficient. Because

there are no issues with visa availability, they can file their adjustment applications either

concurrently with their I-360 Petitions or shortly after approval of it. As part of this

process, they are also able to file for an interim employment authorization document



                                               2
             Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 3 of 15




(“EAD”). The EAD allows the noncitizen to obtain a driver’s license, social security card and

engage in lawful employment. For these children, it also allows them to continue their

educations beyond high school since many colleges require a social security number and

proof of lawful presence in the U.S. to be able to enroll.

        4.       However, like many other immigration processes in the U.S., when it comes

to visa availability for those children from the Northern Triangle (El Salvador, Honduras or

Guatemala) or Mexico, the process is backlogged by many years. SIJS-parolee children from

one of these regions are fated to wait years before they can file their adjustment

applications1.

        5.       To make matters worse, even though the regulations allow parolees to obtain

an EAD, USCIS arbitrarily refuses to recognize SIJS grantees as parolees when they request

EADs. See 8 C.F.R §274a.12(c)(11); 8 C.F.R. §212.5. USCIS’s determinations lack uniformity

and while they sometimes properly classify these children as SIJS-parolees eligible for

EADs, their determinations fail to be consistent even when it involves the same individual.

In at least two known cases, USCIS initially approved an EAD application for an SIJS-parolee

child under classification C-11 for public interest parolees. USCIS then denied the renewal

for the same individuals, claiming they were not parolees and thus ineligible for EADs. See

Matter of A.M.C., A#XXXXXX452 (initial EAD approval dated 6/23/2017, renewal denied

10/2/18) and Matter of A.L.C., A# XXXXXX692 (initial EAD approval dated 01/16/2018,

renewal denied 01/22/2020). Based on their incorrect legal determinations, USCIS

routinely denies the EAD filed by SIJS-parolee children who are awaiting visa availability.



1https://travel.state.gov/content/travel/en/legal/visa-law0/visa-bulletin/2020/visa-bulletin-for-june-
2020.html


                                                    3
               Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 4 of 15




They do this despite these children submitting the required forms and fees consistent with

the directions provided by USCIS2. The result of USCIS’s arbitrary and unlawful actions is

that SIJS-parolee children from the Northern triangle remain in a state of limbo, unable to

work or continue their education.

          6.       Plaintiffs Yosila Godinez, Oscar Velasquez Esteban, and N.V.E. (collectively

“Plaintiffs”), bring this action to prevent the wrongful denial of their EAD applications due

to USCIS’s failure to properly classify them as a SIJS-parolee child. Despite the plain

language of the statute, USCIS refused to recognize these individuals as SIJS-parolees,

resulting in their inability to obtain their EADs, and thus preventing them from seeking

employment or continuing their educations. USCIS’s actions are arbitrary and capricious

and contrary to law. Plaintiffs ask this court to declare USCIS’s failure to recognize them as

SIJS-parolees who are eligible for employment authorization, as arbitrary and capricious,

an abuse of discretion, and not in accordance with law and thus in violation of the

Administrative Procedure Act (“APA”). Plaintiffs seek an order that USCIS reopen Plaintiffs’

wrongfully denied EAD applications and adjudicate them in compliance with law.

                                        JURISDICTION AND VENUE

          7.       This case arises under 8 U.S.C. § 1101, et. seq., and the APA, 5 U.S.C. § 701, et.

seq. This Court has jurisdiction pursuant to 28 U.S.C. § 1331 as a civil action arising under

the laws of the United States. This Court also has the authority to grant declaratory relief

under 28 U.S.C. §§ 2201-02, and injunctive relief under 5 U.S.C. § 702 and 28 U.S.C. §§

1361-62. The United States has waived sovereign immunity under 5 U.S.C. § 702.

          8.       This Court is not deprived of jurisdiction by 8 U.S.C. §1252, INA §242. See,

2
    https://www.uscis.gov/sites/default/files/files/form/i-765instr.pdf


                                                       4
             Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 5 of 15




e.g., Zadvydas v. Davis, 533 U.S. 678, 688 (2001) (finding that INA §242 does not bar a claim

challenging agency authority that does not implicate discretion). Likewise, since the

present action is not an action to review a removal order but an action challenging the

Defendants’ unlawful denial of Plaintiffs’ applications, it is not barred by 8 U.S.C.

§1252(a)(5). See Department of Homeland Security, et al v. Regents of the University of

California et al, 591 U.S. _____ (2020).

        9.      Venue is proper pursuant to 28 U.S.C. § 1391(e)(1), which provides, inter

alia, that a suit against federal officials acting in their official capacities can be brought in

any judicial district where substantial events or omissions giving rise to the claims took

place. Defendants are agencies of the United States or officers or employees thereof acting

in their official capacity or under color of legal authority and all maintain offices within this

district.

        10.     This Court has personal jurisdiction over the Defendants pursuant to 28

U.S.C. § 1391(e)(1), because Defendants are agencies and officers of the United States.

                                           EXHAUSTION

        11.     No exhaustion-of-remedy requirement applies to the Plaintiffs’ complaint.

See Darby v. Cisneros, 509 U.S. 137 (1993).

                                             PARTIES
Plaintiffs:

        12.     Plaintiff, Yosila Godinez (“Yosila”) was born in June 1999, is a citizen and

national of Guatemala, and entered the U.S. when she was 16 years old; she is currently 21

years old. Prior to coming to the United States, Yosila lived with her biological mother, who

refused to provide for her financially, physically, or emotionally. Yosila’s natural mother



                                                 5
          Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 6 of 15




failed to ensure her well-being and safety by failing to provide food, clothing or shelter.

Ultimately, Yosila’s mother abandoned her and has not had contact with her for over a

decade. Hoping to reunite with her father, Yosila, at the time just a teenager, made the long

and dangerous journey to the U.S. alone. Once here, Yosila’s father sought and was granted

sole custody of his daughter. As part of the custody order, the state court Judge specifically

determined that Yosila had been abandoned by her biological mother and that it was not in

her best interest to be returned to Guatemala or to be reunited with her mother. Based on

these findings, Yosila filed for benefits under the SIJS program using a Form I-360. On

March 28, 2017, USCIS approved her application. As a SIJS-parolee, Yosila then applied for

her EAD along with proof that her I-360 Petition was approved. The EAD application was

denied on April 8, 2020 based on USCIS’s determination that Yosila could not prove she

was a parolee and therefore was ineligible for the benefit as a public interest parolee.

USCIS’ arbitrary denial, which is contrary to law, has left Yosila without the ability to obtain

her driver’s license or social security card. She is also unable to seek employment or

continue her education. As a result, Yosila’s dream of becoming a doctor remains

unfulfilled.

       13.     Plaintiff, Oscar Velasquez Esteban (‘Oscar”) and Plaintiff, N.V.E. are brothers.

Oscar who was born in September 2001, and is a citizen and national of Guatemala. Oscar is

currently 18 years old. Prior to coming to the U.S. at the age of 13, Oscar lived with his

grandmother because Oscar’s mother refused to provide for him financially, physically, or

emotionally. His mother failed to ensure his well-being and safety by failing to provide

food, clothing or shelter. After his grandmother became too old to care for him, Oscar left

Guatemala to seek out his father in the U.S. There was no one to take care of him in



                                               6
         Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 7 of 15




Guatemala or protect him from the growing violence. Unbeknownst to his father, Oscar

took the decision to make the long and dangerous journey to the U.S. along with his brother

N.V.E. who was 11 at the time. Once here, Oscar and N.V.E. were initially apprehended by

Customs and Border Protection and placed in the custody of the Office of Refugee

Resettlement (“ORR”), the Agency in charge of unaccompanied juvenile immigrants. After a

few months in ORR custody, the Agency was able to locate the children’s father and they

were released to him. Subsequently, given his mother’s abuse, neglect and abandonment, a

state court Judge specifically determined that it was not in Oscar’s best interest to be

returned to Guatemala or to be reunited with his mother. Oscar’s father was granted sole

custody of Oscar and N.V.E. Based on these findings, Oscar filed for benefits under the SIJS

program using Form I-360. On February 8, 2017, USCIS approved Oscar’s application. As a

SIJS-parolee, Oscar then applied for his EAD, along with proof that his I-360 Petition had

been approved. The EAD application was denied on October 11, 2018, based on USCIS’

determination that Oscar could not prove he was a parolee and therefore was ineligible for

the benefit as a public interest parolee. USCIS’ arbitrary denial, which is contrary to law,

has left Oscar without the ability to obtain his driver’s license or social security card. Oscar,

who graduated high school this year, is unable to seek employment or continue his

education. Oscar wants to join the military, specifically the Marines, but his dream of

serving this country also remains on hold.

       14.     Plaintiff, N.V.E. (‘N.V.E.”) and Oscar are brothers. N.V.E. who was born in

December 2003, is a citizen and national of Guatemala. He is currently 16 years old and

brings this action by his parent and next friend Oscar Omar Velasquez, in accordance with

Federal Rule of Civil Procedure 17(c). Prior to coming to the U.S. at the age of 11, N.V.E.



                                                7
          Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 8 of 15




lived with his grandmother because N.V.E.’s mother refused to provide for him financially,

physically, or emotionally. N.V.E.’s natural mother failed to ensure his well-being and safety

by failing to provide food, clothing or shelter. After his grandmother became too old to care

for him, N.V.E. left Guatemala, to seek out his father in the U.S. There was no one to take

care of him in Guatemala or protect him from the growing violence. N.V.E., unknown to his

father, made the long and dangerous journey to the U.S. along with his brother, Oscar who

was 13 at the time. Once here, he was initially apprehended, with his brother, by Customs

and Border Patrol and placed in the custody of the ORR. After a few months in ORR custody,

the Agency was able to locate the children’s father and they were released to him.

Subsequently, given his mother’s abuse, neglect and abandonment, a state court Judge

specifically determined that it was not in N.V.E.’s best interest to be returned to Guatemala

or to be reunited with his mother. Based on these finding, N.V.E. filed for benefits under the

SIJS program using Form I-360. On February 8, 2017, USCIS approved his application. As a

SIJS-parolee, N.V.E. then applied for his EAD, along with his proof that his I-360 Petition

had been approved. The EAD was denied on October 11, 2018, based on USCIS’

determination that N.V.E. could not prove he was a parolee and therefore was ineligible for

the benefit as a public interest parolee. USCIS’ arbitrary denial, which is contrary to law,

has left N.V.E. without the ability to obtain his driver’s license or social security card. He is

also unable to seek employment. Additionally, N.V.E. will be a junior in high school in the

Fall and is eager to take college classes which he cannot take because of a lack of social

security number.

Defendants:

       15.     Defendant Department of Homeland Security (“DHS”) is a cabinet



                                                8
           Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 9 of 15




department of the United States federal government overseeing many immigration- based

component parts, such as USCIS, Immigration and Customs Enforcement, and Customs and

Border Protection.

         16.    Defendant USCIS is a component agency of DHS and shares responsibility for

the implementation of the Immigration and Nationality Act (“INA”) and other immigration-

related laws of the United States. USCIS is specifically tasked with the adjudication of

immigration benefits, which includes the processing of employment-based and family-

based immigrant and nonimmigrant petitions, applications for asylum, applications for

naturalization, and applications for employment authorization associated with

applications.

                                     LEGAL BACKGROUND

         17.    Congress first recognized SIJS as a form of immigration relief in 1990.

Specifically, the Immigration and Nationality Act of 1990 conferred “special immigrant

status” to immigrants “declared dependent on a juvenile court located in the United States

and . . . deemed eligible by that court for long-term foster care, and . . . it would not be in

the alien’s best interest to be returned to the alien’s or parent’s previous country of

nationality . . . .” Pub. L. No. 101-649 § 153, 104 Stat. 4978 (1990) (amending 8 U.S.C. §

1101).

         18.    The implementing regulations enacted by legacy United States Immigration

and Naturalization Service (“INS”) in 1993 defined a “juvenile court” as “a court located in

the United States having jurisdiction under state law to make judicial determinations about

the custody and care of juveniles.” 8 C.F.R. § 101.6(a) (1993). The regulations left the

determination of whether an immigrant was an eligible juvenile within the meaning of the


                                                9
          Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 10 of 15




SIJS statute to state law. 8 C.F.R. § 101.6(c)(1) (1993).

        19.     In 2008, Congress passed the Trafficking Victims Protection Reauthorization

Act (“TVPRA”), amending the SIJS statute. See Pub. L. No. 110- 457 § 235(d), 122 Stat. 5044

(2008). As part of the relevant amendment, Congress required a state court to make a

determination if the immigrant seeking SIJS could or could not be “reunifi[ed] with 1 or

both of [her] parents . . . due to abuse, neglect, abandonment, or a similar basis found

under state law.” Id. § 235(d)(1)(A).

        20.      Additionally, the TVPRA added an age-out provision, which provided that

the applicant’s eligibility for SIJS was dependent on the applicant’s age at the time he or

she applied for SIJS. Id. § 235(d)(6).

        21.     SIJS eligibility requires a noncitizen child to be under 21 at the time the I-

360 is filed and to be unmarried. It also requires that the noncitizen (i) “has been

declared dependent on a juvenile court located in the United States or whom such a court

has legally committed to, or placed under the custody of, an agency or department of a

State, or an individual or entity appointed by a State or juvenile court located in the

United States, and whose reunification with 1 or both of the immigrant’s parents is not

viable due to abuse, neglect, abandonment, or a similar basis found under State law; (ii)

for whom it has been determined in administrative or judicial proceedings that it would

not be in the alien’s best interest to be returned to the alien’s or parent’s previous

country of nationality or country of last habitual residence; and (iii) in whose case the

Secretary of Homeland Security consents to the grant of special immigrant juvenile status

. . . .” 8 U.S.C. § 1101(a)(27)(J).

        22.     While an individual may be eligible for SIJS benefits even where


                                                10
          Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 11 of 15




reunification with just one parent due to abuse, neglect, abandonment is not possible, no

natural parent or prior adoptive of a child who receives SIJS may receive immigration

status through the child. 8 USC § 1101(a)927)(J)(iii)(II).

        23.      Once granted, SIJS may not be revoked except "on notice," 8 C.F.R. § 205.2,

and upon the Government’s compliance with a series of procedural safeguards: The

Secretary of Homeland Security must find "good and sufficient cause" for revocation; the

agency must provide notice of intent to revoke; and the SIJ designee must be given the

opportunity to present evidence opposing revocation”. 8 U.S.C. § 1155; 8 C.F.R. § 205.2;

see also 7 USCIS Policy Manual, pt. F, ch. 7 (Mar. 21, 2018); Osorio-Martinez v. Attorney

Gen. U.S., 893 F.3d 153, 163-64 (3d Cir. 2018).

        24.      In addition, SIJS also provides a pathway to lawful permanent residency and,

ultimately, citizenship. See 8 U.S.C. §§ 1255, 1427. This program encapsulates Congress’

intent to permanently protect immigrant juveniles who cannot reunify with one or both

parents because of abuse, neglect, abandonment, or for some similar reason, and whose

return to their home country would be contrary to their best interests. Pub. L. No. 110-457,

§ 235, 122 Stat. 5044, 5079 (2008).

        25.      An individual with an approved SIJS Petition is thus deemed to “have been

paroled” into the United States. See 8 USC § 1255(h); 8 C.F.R § 245.1(a); See also Garcia v.

Holder, 659 F.3d 1261, 1272 (9th Circuit 2011). USCIS recognizes that a “parolee is an

individual who is paroled into the United States3.”

        26.      Parolees are eligible for employment authorization. See 8 C.F.R. §


3
  https://www.uscis.gov/humanitarian/humanitarian-or-significant-public-benefit-parole-individuals-outside-united-
states#:~:text=Parolee%3A%20A%20parolee%20is%20an,paroled%20into%20the%20United%20States.


                                                       11
         Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 12 of 15




274a.12(c)(11).

       27.     Logically, a SIJS-parolee remains in such status until either the status is

revoked, or the SIJS-parolee has obtained their lawful permanent residency. Thus, once

an individual’s I-360 Petition is granted, they become a SIJS-parolee, and eligible for

employment authorization on that basis. This result conforms with Congress’ overarching

goal to protect immigrant children who have been abused, neglected, or abandoned from

further harm. It also allows such children to continue their education and seek

employment while they await the availability of an immigrant visa so that they may

ultimately obtain their permanent residency.

                                   STATEMENT OF CLAIMS
                                     Count One:
      (Violation of the APA— Arbitrary and Capricious, Abuse of Discretion, Not in
                                Accordance with Law)

       28.     Plaintiffs incorporate by reference each of the allegations in paragraphs 1

through 27.

       29.     The APA entitles “a person suffering legal wrong because of agency action, or

 adversely affected or aggrieved by agency action . . . to judicial review thereof.” 5 U.S.

 Code § 702.

       30.     The Agency’s conduct in not recognizing individuals with approved I-360

 Petitions as SIJS-parolees despite the plain language of the statute is arbitrary and

 capricious, constituted an abuse of discretion, and is otherwise not in accordance with

 law. Insofar as the Agency ignored the legal classification of a SIJS-parolee and instead

 demanded independent documentation as exclusive proof of parolee status from

 Plaintiffs’ to support their legal classification, the Agency has ignored the plain language


                                               12
          Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 13 of 15




 of the law.

         31.   Furthermore, the Agency’s failure to recognize Plaintiffs as SIJS-parolees for

purposes of EAD eligibility is likewise contrary to law. See 8 C.F.R. §274a.12(c)(11); 8

U.S.C. § 1255(h).

         32.   Under the APA, this Court has authority to “hold unlawful and set aside

 agency action, findings, and conclusions found to be arbitrary, capricious, an abuse of

 discretion, or otherwise not in accordance with law.” 5 U.S.C. § 706(2)(A). Plaintiffs are

 therefore entitled to the relief requested.

                                          Count Two:
                    (Violation of the APA— Contrary to constitutional right)

         33.   Plaintiffs incorporate by reference each of the allegations in

paragraphs 1 through 32.

         34.   USCIS’ denial of Plaintiffs’ work authorization notwithstanding their

classification as SIJS-parolees impermissibly interferes with their ability to gain

employment, pursue a chosen profession, or obtain private employment. See

McNary v. Haitian Refugee Ctr., Inc., 498 U.S. 479 (1991).

         35.   “The right to hold specific private employment and to follow a chosen

profession free from unreasonable governmental interference comes within the ‘liberty’

and ‘property’” interests protected by the Fifth Amendment. Greene v. McElroy, 360 U.S. 474

(1959); see also, Abdelfattah v. U.S. Dep't of Homeland Sec., 787 F.3d 524, 538 (D.C. Cir.

2015).

         36.   When the government formally prohibits an individual from certain work or

implements broadly preclusive criteria that prevent pursuit of a chosen career, there is a



                                               13
         Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 14 of 15




cognizable “deprivation of liberty that triggers the procedural guarantees of the Due

Process Clause.” Trifax Corp. v. Dist. of Columbia, 314 F.3d 641, 643–44 (D.C. Cir. 2003).

       37.    The APA empowers this Court to set aside a final agency action where, as

here, the agency action is contrary to a constitutional right, power, privilege, or immunity.

See 5 U.S.C. §706(2)(B).

                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court grant the

 following relief:

              A.     Assume jurisdiction over this matter;
              B.     Declare that Plaintiffs are SIJS-parolees as a result of USCIS’s grant
                     of their I-360 Petitions and USCIS’s finding otherwise is arbitrary
                     and capricious, an abuse of discretion, and not in accordance with
                     law;
              C.     Declare that USCIS’s denial of Plaintiffs’ EADs interferes with their
                     ability to gain employment, pursue a chosen profession, or obtain
                     private employment and thus is unlawful;
              D.     Order USCIS to re-open Plaintiffs’ denied EAD applications and
                     treat them as having been filed by SIJS-parolees and adjudicate said
                     applications consistent with the statute and regulations;
              E.     Award attorneys’ fees, costs, and interest under the Equal Access to
                     Justice Act or as otherwise permitted by law; and

              F.     Grant such further and other relief as may be just and proper.
                                    Respectfully submitted this 7th day of July, 2020

                                           /s/Rekha Sharma-Crawford
                                           Rekha Sharma-Crawford, Bar ID: MO0018
                                           Sharma-Crawford Attorneys at Law
                                           515 Avenida Cesar E. Chavez
                                           Kansas City, MO 64108
                                           Phone 816 994 2300


                                              14
       Case 1:20-cv-01833-JEB Document 1 Filed 07/07/20 Page 15 of 15




                                           Fax 816 994 2310
                                           Rekha@Sharma-Crawford.com



                             CERTIFICATE OF COMPLIANCE

       Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of

my knowledge, information, and belief that this complaint: (1) is not being presented for

an improper purpose, such as to harass, cause unnecessary delay, or needlessly increase

the cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for

extending, modifying, or reversing existing law; (3) the factual contentions have

evidentiary support or, if specifically so identified, will likely have evidentiary support

after a reasonable opportunity for further investigation or discovery; and (4) the

complaint otherwise complies with the requirements of Rule 11.


             Respectfully submitted this 7th day of July, 2020


                                           /s/Rekha Sharma-Crawford
                                           Rekha Sharma-Crawford, Bar ID: MO0018
                                           Sharma-Crawford Attorneys at Law
                                           515 Avenida Cesar E. Chavez
                                           Kansas City, MO 64108
                                           Phone 816 994 2300
                                           Fax 816 994 2310
                                           Rekha@Sharma-Crawford.com




                                             15
